DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,383,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a medication delivery device having a sensor to detect when a medicament is ejected and to subsequently output a signal about the dose quantity that was ejected. The sensor includes a movable part and a stationary part. The movable part rotates around a longitudinal axis during ejection and the stationary part remains stationary relative to the delivery device during ejection. The closest prior art is Atterbury et al. (US 2004/0210199). Atterbury teaches a sensor that detects ejection of the medication and can sense a dose to be delivered. However, Atterbuy does not teach that the sensor, after detecting the ejection of the medication, then outputs a signal indicating the actual dose that was ejected. Therefore, by reciting, in combination with the other structural elements, particularly the sensor having a movable and stationary part, a signal outputted after ejection the dose quantity that was ejected, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lauren P Farrar/Primary Examiner, Art Unit 3783